Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1’s “up to > 10mg/kg” is nonsensical. Is 0 mg/kg permitted? Is 13 mg/kg permitted?

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,4,5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer 2005/0288407 in view of Inoue 5055523.

	60/40 blends of –OH terminated PC/ABS are known to make good molding compositions (see Inoue’s table 3).
Inoue’s cited example utilizes a polycarbonate having 50% terminal –OH groups and an intrinsic viscosity of 0.5dl/g (col 9 line 7). This intrinsic viscosity is a molecular weight of 22,300g/mol according to the Schnell equation (col 4 line 27).

This is believed to correspond to:
0.50         2 mol endgroups           1 mol PC           16g OH        0.00072g OH
-------   x   -----------------------     x  ------------------  x -------------- = ---------------- 
                     mol PC                    22,300g PC          mol OH           g PC

or   720mg –OH/kg PC

	It would have been obvious to utilize such an  –OH terminated PC/ABS in a 64/40 ratio in Heuer’s composition for the expected advantages.

	In regards to applicant’s dependent claims:
	Heuer (paragraph 251) also suggests applicant’s (XVII).
Additives are suggested by Heuer (paragraph 198) and Inoue (col 8 
. 


Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer 2005/0288407 in view of Seidel 2013/0289192.
	Heuer claims (#3) blends of polycarbonate (ie applicant’s “A”) with up to 100ppm (ie 0.01%) of an ester of a sulfur containing acid. Heuer’s formulas (V) and (VI) of claim 2 when “q” is one correspond to applicant’s “C” (XII). Not only polycarbonates, but polycarbonates blended with ABS are suggested (paragraph 224). ABS is applicant’s preferred “B” (see applicant’s examples). The relative amounts of PC to ABS is not given by Heuer nor is the mixing temperature.
	70/30 blends of PC/ABS are known (see Seidel’s examples). Seidel’s PC/ABS composition (paragraph 120) is useful in the automotive sector.
	It would have been obvious to utilize a 70/30 PC/ABS ratio in Heuer’s composition. Seidel (paragraph 134) suggests blending PC with ABS at 285-3100C.

	In regards to applicant’s dependent claims:
	Both Heuer (paragraph 198) and Seidel (paragraph 127,128; table 1) suggest inclusion of additives (ie applicant’s “D”).
	The amount of Li in the Seidel’s ABS (paragraph 125) is <2ppm (ie <2mg/kg) which renders obvious the “>1mg/kg” of applicant’s claim.

10 rejected under 35 U.S.C. 103 as being unpatentable over Heuer 2005/0288407 in view of Seidel 2013/0289192 in further view of McCloskey 2003/0065129 and Ishida 6562433 and Gossens 2003/0214070 and Domingo 2007/0299241.
	Heuer applies as explained above.
	The amount of Fries structures in the polycarbonate of Heuer is not reported. However, Heuer’s polycarbonate was apparently melt polymerized (paragraph 60; paragraph 248’s use of diphenylcarbonate).
	Fries rearrangement structures are known to inevitably be present when producing a polycarbonate by the melt polymerization route. McCloskey (paragraph 3-6; table 1), Ishida (paragraph col 2 line 12-18; table 4), Gossens (paragraph 7,9) and Domingo (paragraph 42-47; tables) can be cited for their discussion of Fries. Fries structures are presumably present for the melt polymerized polycarbonates of the Heuer and Inoue.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer 2005/0288407 in view of Inoue 5055523.
Heuer claims (#3) blends of polycarbonate (ie applicant’s “A”) with up to 100ppm (ie 0.01%) of an ester of a sulfur containing acid. Heuer’s formulas (V) and (VI) of claim 2 when “q” is one correspond to applicant’s “C” (XII). Not only polycarbonates, but polycarbonates blended with ABS are suggested (paragraph 224). ABS is applicant’s preferred “B” (see applicant’s examples). The relative amounts of PC to ABS is not given by Heuer nor is the mixing temperature.
0C.
It would have been obvious to blend Heuer’s PC/ABS in a 64/40 ratio at 2600C.
	In regards to applicant’s dependent claim:
Inoue’s examples utilize a polycarbonate having 50% terminal –OH groups and an intrinsic viscosity of 0.5dl/g (col 9 line 7). This intrinsic viscosity is a molecular weight of 22,300g/mol according to the Schnell equation (col 4 line 27).

This is believed to correspond to:
0.50         2 mol endgroups           1 mol PC           16g OH        0.00072g OH
-------   x   -----------------------     x  ------------------  x -------------- = ---------------- 
                     mol PC                    22,300g PC          mol OH           g PC

or   720mg –OH/kg PC


Claims 9,12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Heuer 2005/0288407 in view of Seidel 2010/0190913.
Heuer claims (#3) blends of polycarbonate (ie applicant’s “A”) with up to 100ppm (ie 0.01%) of an ester of a sulfur containing acid. Heuer’s formulas (V) and (VI) of claim 2 when “q” is one correspond to applicant’s “C” (XII). Not only polycarbonates, but polycarbonates blended with ABS are suggested (paragraph 224). ABS is applicant’s preferred “B” (see applicant’s examples). The relative amounts of PC to ABS is not given by Heuer nor is the mixing temperature.
0C.
It would have been obvious to blend Heuer’s PC/ABS in a 50/50 ratio at 200-3000C.

	In regards to applicant’s dependent claims:
Heuer does not report the Li content of his ABS. Seidel (paragraph 70) shows that 0.8-8ppm Li is common in ABS.


Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Heuer 2005/0288407 in view of Seidel 2013/0289192.
	Heuer claims (#3) blends of polycarbonate (ie applicant’s “A”) with up to 100ppm (ie 0.01%) of an ester of a sulfur containing acid. Heuer’s formulas (V) and (VI) of claim 2 when “q” is one correspond to applicant’s “C” (XII). Not only polycarbonates, but polycarbonates blended with ABS are suggested (paragraph 224). ABS is applicant’s preferred “B” (see applicant’s examples). The relative amounts of PC to ABS is not given by Heuer nor is the terminal OH content of the polycarbonate or Li content of the ABS.
	70/30 blends of PC/ABS are known (see Seidel’s examples). Seidel’s PC/ABS composition (paragraph 120) is useful in the automotive sector. The amount of Li in the Seidel’s ABS (paragraph 125) is <2ppm (ie <2mg/kg) which renders obvious the “<1mg/kg” of applicant’s claim. The amount of terminal -OH for the Polycarbonate 
	It would have been obvious to utilize a 70/30 PC/ABS ratio in Heuer’s composition with the Li content and terminal -OH content taught by Seidel as Seidel teaches these contents make for good properties for a PC/ABS blend.

Applicant's arguments filed 2/24/22 have been fully considered but they are not persuasive. 
Applicant argues that table 3’s data overcomes the Heuer/Seidel’192 rejection of claim 9.
This is not understood. Applicant’s table shows the effect of adding the sulfonate ester “C” to two different types of polycarbonate. However, the rejection is premised on choosing the correct amount of ABS and mixing temperature for the primary reference. Applicant’s table 3 is not directed to investigating those variables. The primary reference of the proposed rejection has the sulfonate ester “C”. Applicant’s claim 9 encompasses all polycarbonates. It is not seen how table 3 sheds any light on the viability proposed rejection.
Applicant argues the Heuer 2005/0288407 in view of Seidel 2013/0289192 rejection does not meet the 400mg/kg -OH endgroups of claim 16.
This is not convincing. The claim only calls for >200mg/kg which is suggested by Seidel.
Applicant argues that the Heuer/Inoue combination does not teach the claimed metal contents in “B” of claims 1 and 9. Firstly, claim 9 has no such limitation. Secondly, any amounts. Even the claim was limited to less than 10mg/kg, Seidel 2010/0190913 appears to show this is typical for bulk ABS.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        3/18/22